DETAILED ACTION
This action is pursuant to the claims filed on 09/28/2020. Claims 1-20 are pending. Claims 1-15 are withdrawn as being directed to a non-elected invention. A first action on the merits of claims 16-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a microelectromechanical system, classified in A61B2562/028.
II. Claims 16-20, drawn to a method for positioning a microelectromechanical system in a nerve bundle, classified in A61B18/14.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the apparatus as claimed can be used to practice another and materially different process such as measuring and actuating based on non-electrical biological signals such as mechanical force, stress, and strain signals.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification. The inventions have acquired a separate status in the art due to their recognized divergent subject matter. The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Yakov Sidorin on 09/12/2022 a provisional election was made wihtout traverse to prosecute the invention of group II, claims 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the first electrode formed from polysilicon”. It is unclear how the polysilicon electrode functions as an electrode. The applicant’s specification teaches the polysilicon ‘electrode’ functioning as a conductor for transmitting signals and does not disclose the function of a traditional electrode by directly delivering or receiving signals from the tissue. Figure 1b shows the polysilicon element 118 acting as a conductor for transmitting signals acquired or delivered via the conventional implant 122. Figure 2A-B discloses a similar configuration to Figure 1A-B. The applicant’s use of the word “electrode” in this instance is inconsistent with the ordinarily accepted meaning of the word to a person of ordinary skill in the art. As such, the metes and bounds of this claim are unclear. As such, this limitation will be interpreted to read “each sensor comprising a first element formed from polysilicon in combination with an electrode formed from stainless steel”. Claims 17-20 inherit this deficiency.
Claim 16 recites the limitation “responsive to received signals … moving a distal end of the first electrode upwardly or downwardly within the nerve bundle”. Similarly to the above rejection of claim 16, it appears that applicant’s disclosure describes the first electrode (i.e., the polysilicon element 118 and 302) as not being configured to moved within the nerve bundle. It appears that the conventional implant 122/306 (analogous to the claimed second electrode formed of stainless steel) is the electrode of the device that moves upwardly or downwardly within the nerve bundle. For examination purposes this limitation will read “responsive to received signals … moving a distal end of the second electrode upwardly or downwardly within the nerve bundle”
Claim 17 recites “to adjust a position of the first electrode … so that the corresponding first electrodes of the one or more sensors are implanted at optimal positions in the nerve bundle”. For the same reasons stated above regarding claim 16, this limitation is unclear as the polysilicon element 118/302 of the applicant’s disclosure is not being configured to moved within the nerve bundle. It appears that the conventional implant 122/306 (analogous to the claimed second electrode formed of stainless steel) is the electrode of the device that moves upwardly or downwardly within the nerve bundle to be implanted at an optimal position. For examination purposes this limitation will read “to adjust a position of the second electrode … so that the corresponding second electrodes of the one or more sensors are implanted at optimal positions in the nerve bundle”. Claim 18 inherits this deficiency. 
Claim 18 recites “wherein moving the distal end of the first electrode further comprises…”. For the same reasons stated above regarding claims 16-17, this limitation is indefinite. For examination purposes this limitation will read “wherein moving the distal end of the first second electrode further comprises…”
Claims 19 and 20 respectively recite the limitation “the first electrode is a microelectrode” and “the first electrode is a nanoelectrode”. For the reasons stated above regarding claim 16, claims 19 and 20 are equally unclear as the applicant’s use of the words “electrode”, “microelectrode”, and “nanoelectrode” appear to be inconsistent with the ordinarily accepted meaning of these words to a person of ordinary skill in the art. Claims 19 and 20 will be interpreted to read “wherein each sensor is a microelectrode” and “wherein each sensor is a nanoelectrode”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (Long-term neural recordings using MEMS based movable microelectrodes in the brain. Frontiers in Nueroengineering, 2010) in view of Jung (U.S. PGPub No. 2010/0268055).
Regarding claim 16, Jackson teaches a method for positioning a microelectromechanical device within a nerve bundle of a subject (See Fig 1a, abstract, and introduction), the method comprising: providing one or more sensors (), each sensor comprising a first electrode formed from polysilicon (Fig 1(A) description and Pg 2 left column lines 16-32 disclosing polysilicon microelectrodes); implanting the one or more sensors into the nerve bundle (Figure 3 and Pg 5 left column lines 1-5 disclosing implantation and measurement of somatosensory cortex); receiving, at the one or more sensors, neurophysiologic and electrical impedance signals from the nerve bundle (Pg 5 “Data Collection/Analysis” and “Impedance Measurements” neural recordings and impedance measurements were obtained); and responsive to received signals comprising the neurophysiologic and electrical impedance signals, moving a distal end of the first electrode upwardly or downwardly within the nerve bundle to optimize the received signals (Pg 5 “Data Collection/Analysis” disclosing moving the electrode up or down based on received signals). Jackson further teaches a second electrode formed from stainless steel to be implanted into neural tissue (Pg 2 “Packaging of MEMS Device” disclosing stainless steel reference and ground electrodes; Pg 4 right column disclosing reference and ground electrodes being implanted as well).
Jackson fails to teach each sensor is formed from the first polysilicon electrode in combination with a second stainless steel electrode.
In related MEMS prior art, Jung teaches a similar MEMS device wherein a similar sensor comprises a first electrode formed from polysilicon ([0031] and Fig 3, traces disposed on stem structure are formed from doped polysilicon) in combination with a second electrode ([0025, 0030, 0031] the ‘stem’ of the electrode of Fig 3 is interpreted as the second electrode combined with the doped polysilicon traces to form a sensor). Jung further discloses that the material of the second electrode may be a variety of biocompatible materials such as titanium ([0025]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Jackson in view of Jung to incorporate the sensor of Jung formed from a first polysilicon electrode in combination with a second stainless steel electrode to arrive at the method of claim 16. Providing the electrode structure of Jung with a metallic stem and polysilicon traces would be obvious to one of ordinary skill in the art as a simple substitution of one well-known MEMS electrode structure (Fig 1(A) description and Pg 2 left column lines 16-32 disclosing polysilicon microelectrodes) for another well-known MEMS electrode structure (Jung [0025, 0030, 0031] and Fig 3; metallic stem with polysilicon traces). Providing the second electrode in the form of stainless steel would be obvious to one of ordinary skill in the art as stainless steel is a well-known biocompatible material (Jackson Pg 2 “Packaging of MEMS Device”).
Regarding claim 17, wherein moving the distal end of the first electrode comprises: generating one or more control signals using a closed-loop control scheme that uses the neurophysiological signals (Pg 5 last paragraph of left column; If the SNR was less than 10 dB, the microactuators were activated to move the microelectrodes either up or down in increments of 100 pm until a neuronal signal or unit activity was detected with SNR greater than 10 dB; closed loop control system also disclosed in left column of pg 9); and sending the one or more control signals to one or more microactuators (see Fig 2 comprising microactuators) in signal communication with the one or more sensors to adjust a position of the first electrode by the one or more microactuators so that the corresponding first electrodes of the one or more sensors are implanted at optimal positions in the nerve bundle (Pg 5 last paragraph of left column discloses the closed loop of microactuators adjusting position of microelectrodes based on a signal to noise ratio in a closed-loop manner to provide optimal positioning).
Regarding claim 19, wherein the first electrode is a microelectrode (Fig 1(A) description and Pg 2 left column lines 16-32 disclosing polysilicon microelectrodes).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Jung as applied to claim 17, and in further view of (Anand, Sindhu, “Towards adaptive micro-robotic neural interfaces: Autonomous navigation of microelectrodes in the brain for optimal neural recording”, ProQuest LLC, December, 2013).
Regarding claim 18, in view of the combination of claim 17 above, Jackson further teaches wherein wherein moving the distal end of the first electrode further comprises utilizing the depth of the microelectrode within the tissue of the subject (Pg 5 transition from left to right column discloses the upward or downward movement was also based on a current depth of the microelectrode).
Jackson fails to teach other signals selected from the group consisting of the electrical impedance signal, a current consumption signal, a mechanical force signal, a stress signal, and a strain signal each generated in surrounding tissue of the nerve bundle as feedback.
In related prior art, Anand teaches a similar method of repositioning a MEMS device wherein a force signal from a force sensor could allow for the minimization of stresses within the brain during repositioning to allow for greater prediction accuracy and more accurate positioning (Pg 121-122). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jackson in view of Jung and Anand to incorporate the force sensor to allow for greater prediction accuracy and accurate positioning of the feedback loop as disclosed by Anand to arrive at the method of claim 18 (Anand further discusses the concept in Chapter 5 pages 64-93 and Chapter 6 pages 95-100).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Jung as applied to claim 16, and in further view of Naughton (U.S. PGPub No. 2014/0329707).
Regarding claim 20, Jackson/Jung teach the method of claim 16 as stated above.
Jackson fails to teach wherein the electrode of the first electrode is a nanoelectrode.
In related nerve recording prior art, Naughton teaches nanoelectrodes ([0058]) and further teaches that nanoelectrodes offer enhanced resolution to that of microelectrodes ([0005]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device of Jackson in view of Naughton to incorporate nanoelectrodes in place of the microelectrodes to arrive at the method of claim 20. Doing so would have provided increased resolution of the target tissue ([0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794